United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10628
                          Conference Calendar


TRACY SHON NIXON,

                                      Plaintiff-Appellant,

versus

STATE OF TEXAS,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-1024-D
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tracy Shon Nixon appeals the district court’s dismissal of

his 42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C.

§§ 1915A(b)(1) and 1915(e)(2)(B)(i).    Nixon argues that the

district court prematurely dismissed his claim against Judge

Green based on qualified immunity.    Nixon additionally contends

that his claim falls under the Ex parte Young, 209 U.S. 123

(1908), exception to the State of Texas’ sovereign immunity under

the Eleventh Amendment.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10628
                                -2-

     “Judicial officers are entitled to absolute immunity from

claims for damages arising out of acts performed in the exercise

of their judicial functions.”   Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994)(citation omitted).   “Judicial immunity can be

overcome only by showing that the actions complained of were

nonjudicial in nature or by showing that the actions were taken

in the complete absence of all jurisdiction.”    Id. (citations

omitted).   Because Nixon does not complain of any actions by

Judge Green that were nonjudicial in nature or taken completely

without jurisdiction, the district court properly dismissed any

claim against her as frivolous based on her judicial immunity.

See id.

     “To meet the Ex Parte Young exception, a plaintiff’s suit

alleging a violation of federal law must be brought against

individual persons in their official capacities as agents of the

state, and the relief sought must be declaratory or injunctive in

nature and prospective in effect.”    Aguilar v. Texas Dep’t of

Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998)(citation

omitted).   Although Nixon’s claim is brought against an

individual, Judge Green, as an agent of the state, Nixon is

seeking damages for past actions.    Therefore, Nixon’s claim does

not meet the Ex parte Young exception.

     Based on the foregoing, the district court’s judgment is

AFFIRMED.